UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2017


ROBIN LYNN EVANS,

                Plaintiff - Appellant,

          v.

ELMER’S PRODUCTS, INC.; IRENE LESTER; IREDELL COUNTY
SHERIFF’S DEPARTMENT; TINA CARPENTER; BERWIND CORPORATION;
PHILLIP REDMOND, Sheriff of Iredell County; DETECTIVE SGT.
ANDY POTEAT, Detective Capt.; RHODNEY LESTER; VENICE
HERRING; ROGER POSACKI, CEO, Elmer’s Products Corporate
Headquarters,

                Defendants – Appellees,

          and

CHARLES MCKINNEY; THOMAS BEATTY; CITY OF STATESVILLE; ROBERT
EVANS; BONNIE HAGERMAN; VAN BILLET, CFO,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:11-cv-00180-RLV)


Submitted:   April 23, 2015                 Decided:   April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robin Lynn Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Robin     Lynn   Evans   appeals     the    district    court’s     order

dismissing his civil complaint against Defendants and he has

filed a motion for a stay pending appeal.              We have reviewed the

record and find no reversible error.            Accordingly, we affirm the

district court’s judgment.          Evans v. Elmer’s Prods., Inc., No.

5:11-cv-00180-RLV (W.D.N.C. Sept. 10, 2014).                We deny Evans’

motion   for   a   stay   pending    appeal.      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      3